Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on February 01, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 35 is objected to because of the following informalities:  
In claim 35, lines 4-5, change “after  of a second metal layer in the feature, (b) exposing the feature to nitrogen and oxygen to modify the inhibition profile” to “after (a) and prior to deposition of a second metal layer in the feature, (b) exposing the feature to nitrogen and oxygen to modify the inhibition profile
  Appropriate correction/clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 19-37 are rejected under 35 U.S.C. 103 as obvious over Chandrashekar et al. (Pub. No.: US 2013/0171822 A1) in view of Yun et al. (Pub. No. : US 2003/0222346 A1).

Regarding Claim 19, Chandrashekar et al. discloses                                                        a method comprising:											(a)    exposing a metal layer in a feature to nitrogen species to form an inhibition profile in the feature, wherein nucleation is inhibited according to the inhibition profile (Par. 0004-0009 & 0039, Fig. 3 – tungsten metal layer is exposed to nitrogen-based plasmas to form an inhibition profile).											Chandrashekar et al. does not explicitly disclose  				          (b)    after (a) and prior to deposition of a second metal layer in the feature, exposing the feature to oxygen species to modify the inhibition profile.								However, Yun et al. implicitly teaches  		             		          (b)    after (a) and prior to deposition of a second metal layer in the feature, exposing the feature to oxygen species to modify the inhibition profile (Par. 0033-0034, Figs. 1A-2D – this prior art Chandrashekar et al. that forms as a result of the metal layer (possibly W) in a feature being exposed to nitrogen species (to form an inhibition profile in the feature); barrier metal layer 134 of Yun et al. is then exposed to oxygen and nitrogen  in order to oxidize the surface of the barrier metal layer to form a surface oxide layer 134a; an anti-nucleation layer 140 is then formed on part of the oxidized barrier metal surface; this prior art teaches that multi-layer of inhibition profile is especially helpful to prevent abnormal growth of metal from areas which might not have been adequately covered by one of the layers of the inhibition profile; covering a first layer of inhibition profile with a second layer of inhibition profile makes a lot of sense when prevention of unwanted growth from unintentionally left exposed areas is highly desired; this prior art additionally teaches that one of the layers of the double-layer inhibition profile could be formed by exposure to a mixture of oxygen and nitrogen).
In summary, Chandrashekar et al. teaches exposing a metal layer in a feature to nitrogen species to form an inhibition profile. Specifically, it teaches a tungsten metal layer is exposed to nitrogen-based plasmas to form a tungsten nitride surface. Secondary reference, Yun et al. teaches that the tungsten nitride surface of Chandrashekar et al. also acts as barrier metal layer (Par. 0030).  Yun et al. further teaches that the said tungsten nitride layer could then be exposed to minute amount of oxygen mixed up in nitrogen to form an oxidized layer 134a (Par. 0031) and that the formation of oxide layer inhibits unwanted growth (Par. 0033-0034).		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yun et al.  to adapt the method comprising: (b)    after Chandrashekar et al., exposing the feature to oxygen species to modify the inhibition profile in order to make sure that unwanted growth is suppressed.
Regarding Claim 20, modified Chandrashekar et al., as applied to claim 19, discloses            											the method, further comprising depositing the second metal layer in the feature in accordance with the modified inhibition profile (Chandrashekar et al. - Par. 0004-0009, Fig. 3).
Regarding Claim 21, modified Chandrashekar et al., as applied to claim 19, discloses            											the method, wherein the metal is tungsten (Chandrashekar et al. - Par. 0004-0009 & 0035, Fig. 3).
Regarding Claim 22, modified Chandrashekar et al., as applied to claim 19, discloses            											the method, wherein (a) forms a metal nitride layer in the feature (Chandrashekar et al. - Par. 0038).
	Regarding Claim 23, modified Chandrashekar et al., as applied to claim 19, discloses           												 the method, wherein (a) comprises exposing the metal layer to a nitrogen-containing plasma (Chandrashekar et al. - Par. 0004-0009 & 0038).
Regarding Claim 24, modified Chandrashekar et al., as applied to claim 23, discloses            											the method, wherein the nitrogen-containing plasma is a remotely-generated plasma (Chandrashekar et al. - Par. 0038).
Regarding Claim 25, modified Chandrashekar et al., as applied to claim 19, discloses           												 the method, wherein (b) comprises exposing the metal layer to an oxygen-containing plasma (Chandrashekar et al. - Par. 0004-0009 & 0039).
Regarding Claim 26, modified Chandrashekar et al., as applied to claim 25, discloses           												 the method, wherein the oxygen-containing plasma is a remotely-generated plasma (Chandrashekar et al. - abstract, Par. 0004 & 0038).
Regarding Claim 27, modified Chandrashekar et al., as applied to claim 19, discloses            											the method, wherein the inhibition profile varies along a feature axis (Chandrashekar et al. - Par. 0004-0009 & 0038-0039).
Regarding Claim 28, modified Chandrashekar et al., as applied to claim 20, discloses            											the method, wherein depositing the second metal layer is performed in a different chamber than operations (a) and (b) (Chandrashekar et al. - Par. 0076-0078).
Regarding Claim 29, modified Chandrashekar et al., as applied to claim 20, discloses           												 the method, wherein operations (a) and (b) and depositing the second metal layer are performed in the same multi-station chamber (Chandrashekar et al. - Par. 0076-0078 – implied as a possibility).
	Regarding Claim 30, Chandrashekar et al. discloses                                                        a method comprising:											exposing a tungsten surface in a feature to nitrogen species to form a tungsten nitride surface (Par. 0004-0009 & 0038, Fig. 3 – tungsten metal layer is exposed to nitrogen-based plasmas to form a tungsten nitride surface); and							after forming the tungsten nitride surface, exposing the tungsten nitride surface to a tungsten-containing precursor and depositing tungsten in the feature (Par. 0009 & 0033 etc.).		Chandrashekar et al. does not explicitly disclose  				                 after forming the tungsten nitride surface and prior to depositing tungsten in the feature, exposing the tungsten nitride surface to oxygen species to form a modified tungsten nitride surface; and 												after exposing the tungsten nitride surface to oxygen species, exposing the modified tungsten nitride surface to a tungsten-containing precursor and depositing tungsten in the feature.	However, Yun et al. implicitly teaches  		             		          	      after forming the tungsten nitride surface and prior to depositing tungsten in the feature, exposing the tungsten nitride surface to oxygen species to form a modified tungsten nitride surface (Par. 0033-0034, Figs. 1A-2D – this prior art teaches that a barrier metal layer 134 could be formed on an ohmic metal layer 132; the ohmic metal layer could be formed of Ti and/or Ta Chandrashekar et al. that forms as a result of the metal layer (possibly W) in a feature being exposed to nitrogen species (to form an inhibition profile in the feature); barrier metal layer 134 of Yun et al. is then exposed to oxygen and nitrogen  in order to oxidize the surface of the barrier metal layer to form a surface oxide layer 134a; an anti-nucleation layer 140 is then formed on part of the oxidized barrier metal surface; this prior art teaches that multi-layer of inhibition profile is especially helpful to prevent abnormal growth of metal from areas which might not have been adequately covered by one of the layers of the inhibition profile; covering a first layer of inhibition profile with a second layer of inhibition profile makes a lot of sense when prevention of unwanted growth from unintentionally left exposed areas is highly desired; this prior art additionally teaches that one of the layers of the double-layer inhibition profile could be formed by exposure to a mixture of oxygen and nitrogen).
In summary, Chandrashekar et al. teaches exposing a metal layer in a feature to nitrogen species to form an inhibition profile. Specifically, it teaches a tungsten metal layer is exposed to nitrogen-based plasmas to form a tungsten nitride surface. Secondary reference, Yun et al. teaches that the tungsten nitride surface of Chandrashekar et al. also acts as barrier metal layer (Par. 0030).  Yun et al. further teaches that the said tungsten nitride layer could then be exposed to minute amount of oxygen to form an oxidized layer 134a (Par. 0031) and that the formation of oxide layer inhibits unwanted growth (Par. 0033-0034).					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yun et al.  to adapt the method comprising: after forming the tungsten nitride surface of Chandrashekar et al., and prior to depositing tungsten in  is automatically read by Chandrashekar et al. as modified above by Yun et al. (Chandrashekar et al. - Par. 0009 & 0033 etc.).
Regarding Claim 31, modified Chandrashekar et al., as applied to claim 30, discloses            											the method, wherein exposing a tungsten surface in a feature to nitrogen species comprises exposing the feature to a nitrogen-containing plasma (Chandrashekar et al. - Par. 0004-0009 & 0038).
Regarding Claim 32, modified Chandrashekar et al., as applied to claim 31, discloses          												  the method, wherein the nitrogen-containing plasma is a remotely-generated plasma (Chandrashekar et al. - Par. 0038).
Regarding Claim 33, modified Chandrashekar et al., as applied to claim 30, discloses           												 the method, wherein exposing the tungsten nitride surface to oxygen species comprises exposing the feature to an oxygen-containing plasma (Chandrashekar et al. - Par. 0004-0009 & 0039).
Regarding Claim 34, modified Chandrashekar et al., as applied to claim 33, discloses           												 the method, wherein the oxygen-containing plasma is a remotely-generated plasma (Chandrashekar et al. - abstract, Par. 0004 & 0038).
Regarding Claim 35, Chandrashekar et al. discloses                                                        a method comprising:											(a) exposing a metal layer in a feature to an inhibition chemistry to form an inhibition profile in the feature, wherein nucleation is inhibited according to the inhibition profile (Par. 0004-0009 & 0039, Fig. 3 –this prior art teaches that the inhibition profile can be formed by exposing the metal layer to any one of nitrogen species or oxygen species or to a mixture of nitrogen species and oxygen species; it can be suggested that the first inhibition profile could be formed by exposing the metal layer to a nitrogen species).						Chandrashekar et al. does not explicitly disclose  				                 after (a) and prior to deposition of a second metal layer in the feature, (b) exposing the feature to nitrogen and oxygen to modify the inhibition profile.							However, Yun et al. implicitly teaches  		             		          	      after (a) and prior to deposition of a second metal layer in the feature, (b)  exposing the feature to nitrogen and oxygen to modify the inhibition profile (Par. 0033-0034, Figs. 1A-2D – this prior art teaches that a barrier metal layer 134 could be formed on an ohmic metal layer 132; the ohmic metal layer could be formed of Ti and/or Ta and the barrier metal layer could be TiN, TaN or WN etc.; the barrier layer of this prior art could be considered to correspond to the layer of Chandrashekar et al. that forms as a result of the metal layer (possibly W) in a feature being exposed to nitrogen species (to form an inhibition profile in the feature); barrier metal layer 134 Yun et al. is then exposed to oxygen and nitrogen  in order to oxidize the surface of the barrier metal layer to form a surface oxide layer 134a; an anti-nucleation layer 140 is then formed on part of the oxidized barrier metal surface; this prior art teaches that multi-layer of inhibition profile is especially helpful to prevent abnormal growth of metal from areas which might not have been adequately covered by one of the layers of the inhibition profile; covering a first layer of inhibition profile with a second layer of inhibition profile makes a lot of sense when prevention of unwanted growth from unintentionally left exposed areas is highly desired; this prior art additionally teaches that one of the layers of the double-layer inhibition profile could be formed by exposure to a mixture of oxygen and nitrogen).
In summary, Chandrashekar et al. teaches exposing a metal layer in a feature to nitrogen species to form an inhibition profile. Specifically, it teaches a tungsten metal layer is exposed to nitrogen-based plasmas to form a tungsten nitride surface. Secondary reference, Yun et al. teaches that the tungsten nitride surface of Chandrashekar et al. also acts as barrier metal layer (Par. 0030).  Yun et al. further teaches that the said tungsten nitride layer could then be exposed to minute amount of oxygen mixed up in nitrogen to form an oxidized layer 134a (Par. 0031) and that the formation of oxide layer inhibits unwanted growth (Par. 0033-0034).		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yun et al.  to adapt the method comprising: after (a) and prior to deposition of a second metal layer in the feature of Chandrashekar et al., (b) exposing the feature to nitrogen and oxygen to modify the inhibition profile in order to make sure that unwanted growth is suppressed.					

Regarding Claim 36, modified Chandrashekar et al., as applied to claim 35, discloses            											the method, wherein (b) decreases the inhibition effect (Chandrashekar et al. - Par. 0054 – implied; multiple inhibition cycles might be performed with later inhibition cycles might lessen the inhibition so that growth occurs near the opening of the feature at a later stage without difficulty).
Regarding Claim 37, modified Chandrashekar et al., as applied to claim 35, discloses           												 the method, wherein (b) comprises exposing the feature to air (Chandrashekar et al. - Par. 0041-0042 – this prior art teaches that non-plasma, non-UV, thermal inhibition processes might be used which means that nitrogen and oxygen species might be molecular nitrogen and oxygen, this prior art also teaches that any chemistry that passivates these surfaces might be used for creating an inhibition profile, so the surface can be exposed to a mixture of molecular nitrogen and oxygen at a ratio that meets the required inhibition profile and it can be air).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/05/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812